Citation Nr: 0833338	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  07-10 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1980 to April 
1982, and on various periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) in the 
Army National Guard from March 1990 to March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

  
FINDING OF FACT

The veteran's current migraine headaches are not shown to 
have been present during service, nor are they shown to be 
related to his military service.


CONCLUSION OF LAW

The veteran's migraine headaches were not incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the claimant's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's letters, dated in April 2005 and in May 2006, advised 
the veteran of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by issuance of 
a fully compliant notification followed by a re-adjudication 
of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The purpose behind the notice requirement has 
been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, including the opportunity to present 
pertinent evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The RO obtained the veteran's 
identified VA and private treatment records.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The RO has also made all 
reasonable attempts to obtain a complete copy of the 
veteran's service medical records.  The RO requested the 
veteran's service medical records from the National Personnel 
Records Center in October 2005; however, these records were 
allegedly sent to St. Louis, Missouri instead of Detroit, 
Michigan.  Two subsequent requests by the RO, dated in March 
2006 and June 2006, a physical search of the VA's facility in 
St. Louis, and several inquiries by the office of a 
Congressman, were unsuccessful in locating the veteran's 
complete service medical records.  In the October 2006 rating 
decision, the veteran was advised that his complete service 
medical records were not available.  As a consequence of the 
veteran's complete service medical records being unavailable, 
the Board acknowledges, and accepts, the heightened 
obligation to provide an explanation of the reasons and bases 
for its findings and to consider the benefit of the doubt 
rule under 38 U.S.C.A. § 5107(b) in reaching the decision 
contained herein.  See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

The RO did not provide the veteran with an examination.  Such 
development is only necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but (1) contains competent 
evidence of diagnosed disability or symptoms of disability, 
(2) establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and (3) indicates that the 
claimed disability may be associated with the inservice 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79, 83-86 (2006).  

In this case, there exists no competent evidence of record 
associating the veteran's current migraine headaches with an 
inservice event, injury, or disease.  In September 1981, the 
veteran sought treatment for a laceration on his chin.  
Though this incident is the basis for the veteran's claim 
herein, the treatment notes were silent as to any complaints 
of headaches.  Moreover, subsequent treatment reports failed 
to reference any complaints of headaches for over eight 
years.

In March 1990, the veteran enlisted in the Army National 
Guard.  On his enlistment examination report, there was no 
mention of migraine headaches.  However, the record does not 
reflect any complaints of or treatment for migraine headaches 
during a period of ACDUTRA or INACDUTRA service.  Thus, even 
though the veteran was eventually discharged from the 
National Guard in March 1992, in part due to his having 
migraine headaches, there is no competent evidence suggesting 
a link between this current condition and his military 
service.  For these reasons, and the reasons discussed in the 
decision below, the Board finds that no medical examination 
is required as to this issue.  

Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. 
§ 3.6(a).  

ACDUTRA and INACDUTRA includes duty (other than full-time 
duty) performed by a member of the National Guard of any 
State, under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505, or 
the prior corresponding provisions of law.  38 C.F.R. 
§ 3.6(c)(3), (d)(4) (2007).  

In order to establish basic eligibility for veterans' 
benefits based upon ACDUTRA, the appellant must first 
establish that he was disabled or died from a disease or 
injury incurred or aggravated in the line of duty.  See Laman 
v. West, 11 Vet. App. 80, 84-86 (1998) (rev'd on other 
grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); see also 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  In order to 
establish basic eligibility for veterans' benefits based upon 
INACDUTRA, the appellant must first establish that he was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  Id.  Until "veteran" status is established 
for a period of ACDUTRA or INACDUTRA, the presumption of 
soundness and the presumption of aggravation are not for 
application.  Id.  Moreover, presumptive periods do not apply 
to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

I.  Active Service

Historically, the veteran served on active duty in the Army 
from June 1980 to April 1982.

In the veteran's March 2005 claim form, he contended that he 
was involved in a motor vehicle accident while on active 
duty.  During this accident, the veteran claimed that his 
head was struck by an access door on a personnel carrier.  
The veteran further contended that, ever since this incident, 
he has experienced migraine headaches.

According to the veteran's service medical records, in 
September 1981, he was struck by a hatch on a personnel 
carrier lacerating the bottom of his chin, inducing minimal 
bleeding.  The treatment report noted that his mandible was 
intact and that his pupils were equal and reactive.  The 
injury was treated with betadine scrub and 5 stitches, and 
the veteran was told to return the next morning for a follow-
up appointment.  Absent from the notes was any mention of 
migraine headaches.

The above represents the only relevant medical evidence of 
record of inservice treatment that the veteran received while 
he was on active duty.  Years after his discharge from active 
duty service, the veteran served in the Army National Guard.  
His March 1990 enlistment examination did not note a history 
of migraine headaches, nor that he had migraine headaches at 
the time of the examination.  

The first post service medical evidence of record concerning 
treatment for headaches or migraines after the veteran was 
discharged from active duty service is dated in November 
1991.  In November 1991, the veteran underwent a CAT scan, 
which, according to the resulting report, found nothing 
abnormal.  Clinical data contained in the report noted that 
the veteran had a 5-year history of headaches, thus marking 
the onset sometime in 1986, 4 years after the veteran was 
discharged from active duty service.  This 5-year history was 
not detailed by the examiner.

In an emergency and trauma department report, dated in April 
1992, the veteran presented with a headache that, he said, 
started three days prior and continued unabated.  The report 
noted that the veteran had a 6-year history of headaches, 
thus marking the onset of this condition sometime in 1986, 4 
years after he was discharged from active duty service.  In a 
similar report, dated in May 1992, the veteran was again 
noted as marking sometime in 1986 as the onset of his 
headaches.  In numerous subsequent treatment reports, the 
veteran was noted as having a "long history" of headaches 
or migraines, but none of the treating physicians provided a 
rationale for this notation, nor noted a specific date of 
onset or related this condition to his military service.

In 2004, the veteran applied for disability benefits for his 
migraine headaches through the Social Security 
Administration.  In his application, the veteran specifically 
cited June 3, 1987 as the onset of his migraine headache 
condition, more than 5 years after being discharged from 
active service.

As noted above, in order for the veteran to prevail on the 
issue of service connection, there must be medical or lay 
evidence of inservice occurrence of an injury, and medical 
evidence of a nexus between that inservice injury and his 
current disability.  See Hickson, 12 Vet. App. at 253; see 
also Pond, 12 Vet App. at 346.  As the objective evidence of 
record demonstrates, the veteran has attributed various dates 
to the onset of his current migraine headache condition.  
None of these dates, however, occurred during the veteran's 
period of active duty service.  Moreover, there is no 
objective medical evidence of record creating a nexus between 
the laceration of the veteran's chin and his current migraine 
condition.  Id.  Thus, the Board finds that the veteran's 
current migraine headaches are not related to his period of 
active duty service from June 1980 to April 1982.

In making this finding, the Board took note of the three 
statements submitted on the veteran's behalf.  These lay 
statements can certainly provide eye-witness accounts of the 
veteran's visible symptoms.   Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  However, the capability of a witness 
to offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge, 
such as a diagnosis as to the cause of the veteran's 
migraines.  Id.  Thus, these lay statements do not constitute 
competent medical evidence upon which a claim for service 
connection can be based.  

II. National Guard Service

The veteran enlisted in the Army National Guard in March 
1990.  While a member of the National Guard, the veteran 
served on ACDUTRA from July 27, 1990 to October 30, 1990 and 
June 15, 1991 to June 29, 1991.  The veteran also served on 
INACDUTRA on April 13, 14; May 4, 5; June 11; June 30; July 
1, 2; and October 5, 6, all in 1991.

The veteran's service medical records from the Army National 
Guard failed to reveal any complaints of or treatment for 
migraine headaches during a period of his ACDUTRA or 
INACDUTRA service.  The veteran's March 1990 enlistment 
examination did not note a history of migraines, nor that he 
had migraines at the time of the examination.  On February 
22, 1992, the veteran was found to have multiple health 
problems, but that his migraines alone were enough to 
medically disqualify him from further service.  This 
discharge took place 139 days after the veteran's last period 
of service in the National Guard.

The burden of proof is on the veteran to establish that he 
was disabled by a disease or injury incurred or aggravated in 
the line of duty when seeking disability benefits based on 
ACDUTRA or INACDUTRA.  See Laman, 11 Vet. App. at 84-86 
(rev'd on other grounds, D'Amico, 12 Vet. App. 264); see also 
Paulson, 7 Vet. App. at 470.  In the veteran's notice of 
disagreement, dated in November 2006, he claims that his 
National Guard service aggravated his migraine headaches; as 
yet, no evidence has been submitted to support such a claim.  
In fact, the only evidence of record concerning aggravation 
of the veteran's migraines involves a car accident occurring 
outside a period of his Army National Guard service.

In a memorandum, dated January 16, 1992, drafted in 
conjunction with the veteran's medical discharge, it is noted 
he was involved in a car accident and that he had been 
receiving treatment at Bronson Medical Center.  The date of 
the accident was not noted in this memorandum.

Of record is a December 1991 treatment report, wherein the 
veteran sought treatment for a headache at Bronson Medical 
Hospital.  In the treatment report, the veteran stated that 
he had been in a car accident on September 19, 1991, a date 
on which the veteran was not serving on ACDUTRA or INACDUTRA.  
38 U.S.C.A. § 101(22), (23); 38 C.F.R. § 3.6(c), (d).  As a 
result of this car accident, the veteran received whiplash, 
and neck and head pain.  Moreover, in August 1992, the 
veteran again sought treatment for a migraine at Bronson 
Medical Center.  In this treatment report, the veteran 
reported being in a car accident approximately two years ago 
and that the accident increased the intensity of his 
headaches.  There is no evidence of record indicating that 
this car accident occurred during a period of the veteran's 
National Guard service.  Id.

After reviewing the veteran's claims folder, the Board finds 
that the record is without sufficient objective evidence, 
medical or otherwise, supportive of a finding that his 
migraine headaches were aggravated during any period of his 
National Guard duty.  There are no findings of migraine 
headaches in the veteran's service medical records before his 
discharge from the National Guard, and nothing to relate the 
veteran's claimed aggravation to his National Guard duty.  
See Hickson, 12 Vet. App. at 253; see also Pond, 12 Vet App. 
at 346.  Thus, the Board finds that service connection for 
migraine headaches based on aggravation is not warranted.

In sum, the evidence does not establish that the veteran's 
current migraine headaches are related to, or were aggravated 
by the veteran's military service.  As the preponderance of 
the evidence is against the claims for service connection for 
migraine headaches, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for migraine headaches is denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


